Title: To George Washington from Major General Israel Putnam, 15 August 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Peeks kill [N.Y.] augst 15th 1777

Recd yours of 13th Inst: in my last Sent you the intelligence I received from the northward—& acquainted you that I had ordered the two york Regts to the northward which before this I presume you have received—that Genl Clinton was on York Island after the third of august Inst: It appears by a flag Sent out—which is Since their fleet Saild—the militia from Connecticut not being ordered for any Certain Time—Se no fleet in Sight—or Enemy advancing—hear no Cannon roar—nor are able to Conceive the necessity of their tarrying—while a Strong immagenation points to their vew—their Substance waisting—their grass & grain returning to the earth—& the horrors of want & famine—that you may as well reason with a Strong Northwester as with them—they must many of them be discharged to prevent their deserting.
I would Submit it to your decision whether it would not be adviseable for Genl Sullivan with his division to return to this post—the D. Paymaster in this department has paid out all the Cash in his hands—it is of importance that he be Speedily repenished with that article—the intelligence you mention, Shall forward to Govr Trumbull. with esteem I am your obedt humble Servant

Israel Putnam


P.S. inclosed is a Copy of the flag mentioned above.

